              IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


THEODORE HOSAFLOOK,

               Plaintiff,

v.                                    CIVIL ACTION NO. 1:17CV28
                                           (Judge Keeley)

OCWEN LOAN SERVICING, LLC,

               Defendant.


MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

     Pending before the Court is the plaintiff’s combined motion to

reopen the case and motion to unseal the Court’s Memorandum Opinion

and Order Denying the Plaintiff’s Motion for Partial Summary

Judgment and Denying the Defendant’s Motion for Summary Judgment

(“Memorandum Opinion and Order”). Also pending is the plaintiff’s

motion to file a reply brief out of time. For the reasons that

follow, the Court DENIES the motion to file a reply out of time

(Dkt. No. 178), DENIES the motion to reopen the case (Dkt. No.

176), and DENIES as MOOT the motion to unseal (Dkt. No. 176).

                             I. BACKGROUND

     This case arose from the allegedly abusive loan servicing

practices of the defendant, Ocwen Loan Servicing (“Ocwen”). The

plaintiff, Theodore Hosaflook (“Hosaflook”), alleged that Ocwen,

the servicer of his home mortgage loan, engaged in abuse loan

servicing by misrepresenting amounts due, by failing to implement
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                                   1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

a loan modification agreement, and by refusing to accept his

payments (Dkt. No. 1-1). Following the close of discovery in the

case, the parties filed cross motions for summary judgment.

     On September 17, 2019, the Court entered under seal its

Memorandum Opinion and Order denying summary judgment (Dkt. No.

166). Shortly thereafter, on September 19, 2018, the parties filed

a joint notice of settlement, advising the Court that they had

fully resolved the case (Dkt. No. 170). Following a lengthy

extension   of   the   deadline   for    the    submission   of   a   proposed

dismissal order, the Court entered an agreed order dismissing

Hosaflook’s claims with prejudice and closing the case on December

27, 2018, more than three months after being advised that the case

had been resolved (Dkt. No. 175).

     Approximately two weeks later, on January 9, 2019, Hosaflook

filed a combined motion to reopen the case under Federal Rule of

Civil Procedure 60(b) and motion to lift the seal on the Court’s

Memorandum Opinion and Order on summary judgment (Dkt. No. 176). In

support of his motion to reopen the case, Hosaflook states, in a

footnote, that his counsel “inadvertently presented [the dismissal

order] before the present issue was resolved.” Therefore, his

motion   is      “appropriate     under        Rule   60(b)(1)    (“mistake,


                                     2
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                       1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

inadvertence”) and Rule 60(b)(6) (“any other reason justifying

relief”).” Id. at 1 n 1. In support of his simultaneously filed

motion to unseal, Hosaflook argues that the public’s access to the

Memorandum Opinion and Order implicates important rights under the

First Amendment of the United States Constitution. Id. Ocwen timely

filed a response in opposition to both motions on January 23, 2019

(Dkt. No. 177). On February 5, 2019, Hosaflook filed a reply brief

six days out of time (Dkt. No. 179)1, along with a motion for an

extension of time to file the reply (Dkt. No. 178), which Ocwen has

opposed (Dkt. No. 180). Accordingly, the motions are fully briefed

and ripe for decision.

              II. MOTION TO FILE REPLY OUT OF TIME

     As a preliminary matter, the Court takes up Hosaflook’s motion

to file a reply brief six days out of time (Dkt. No. 178). Federal

Rule of Civil Procedure 6(b) gives the Court discretion to extend

a deadline after its passage upon a showing of “excusable neglect.”




     1
       In pertinent part, Local R. Civ. P. 7.02(b) provides that
“[e]xcept for replies to responses to motions for summary judgment,
replies shall be filed and served within seven (7) days from the
date of service of the response to the motion. L. R. Civ. P.
7.02(b)(2). Accordingly, Hosaflook’s reply memorandum was due by
January 30, 2019.

                                3
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                                           1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

Under the law of the United States Court of Appeals of the Fourth

Circuit,

        “‘[e]xcusable neglect’ is not easily demonstrated, nor
        was it intended to be . . . ‘the burden of demonstrating
        excusability lies with the party seeking the extension
        and a mere concession of palpable oversight or
        administrative failure generally has been held to fall
        short of the necessary showing . . .’” Thompson v. E.I.
        DuPont de Nemours & Co., 76 F.3d 530, 534 (4th Cir.1995)
        (quoting In re O.P.M. Leasing Serv., Inc., 769 F.2d 911,
        917 (2d Cir. 1985)). A finding of excusable neglect
        ultimately comes down to a balance of the equities, and
        the decision whether or not to grant an extension
        “remains committed to the discretion of the district
        court.” Id. at 532 n.2; see also United States v.
        Borromeo, 945 F.2d 750, 754 (4th Cir. 1991).

Anderson      v.   Spencer,    No.    5:09CV117,       2011     WL    6748827,      at   *2

(N.D.    W.    Va.   Dec.     21,    2011)       (Stamp,   J.).      The   factors       for

consideration        include    (1)    “the       danger   of   prejudice      to    [the

non-moving party],” (2) “the length of the delay and its potential

impact on judicial proceedings,” (3) “the reason for the delay,

including whether it was in the reasonable control of the movant,”

and (4) “whether the movant acted in good faith.” Pioneer Inv.

Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

“Quite obviously, the most important of these factors in deciding

whether the ‘neglect’ was ‘excusable’ is the proffered reason for

it.” Anderson, 2011 WL 6748827, at *3 (citing Thompson, 76 F.3d at

534).

                                             4
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                                1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

       Moreover, Federal Rule of Civil Procedure 7 provides, in

relevant part, that “[a] request for a court order must be made by

motion. The motion must: (A) be in writing unless made during a

hearing or trial; (B) state with particularity the grounds for

seeking the order; and (C) state the relief sought.” Fed. R. Civ.

P. 7(b)(1) (emphasis added). Thus, a motion for relief pursuant to

Rule   6(b)(2)   must   state   with   specificity   the   basis   for   the

requested relief pursuant to Rule 7(b)(1).

       Here, Hosaflook’s motion fails to state with particularly the

grounds for seeking an extension of time to file his reply brief.

In fact, the only basis Hosaflook sets forth for the untimely

filing of his brief is “inadvertent clerical error” (Dkt. No. 178).

Thus, the “most important” equitable factor, the proffered reason

for the neglect, weighs against Hosaflook: his attorney simply

failed to calendar the correct date for the filing of a reply

brief. Further, the Court observes that Hosaflook’s counsel has

litigated multiple cases in the Northern District of West Virginia

with awareness of the local rules and deadlines for filing a timely

reply brief. In addition, his counsel has previously moved for

extensions of time to comply with the Court’s deadlines in this

matter, see, e.g., Dkt. No. 108 (seeking extension of time to


                                       5
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                          1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

submit exhibit binders to the Court), and has otherwise failed to

pay careful attention to the timely filing of documents in the

case, see, e.g., Dkt. No. 176 (seeking to reopen the case due to

“inadvertently” submitting a proposed dismissal order prior to

moving to lift the seal on the Memorandum Opinion and Order at

issue).

        Consequently, finding no excusable neglect for Hosaflook’s

failure to timely file his reply brief and no good cause to permit

him to do so out of time, the Court DENIES his motion (Dkt. No.

178), and will not consider the reply filed at Docket Entry 179 in

its determination of the pending motion to reopen the case and

motion to unseal.

                    III. MOTION TO REOPEN THE CASE

        The Court turns next to Hosaflook’s motion to reopen the case

under Federal Rule of Civil Procedure 60(b)(1) or 60(b)(6) (Dkt.

No. 176), which Ocwen opposes as procedurally improper (Dkt. No.

177).

        In relevant part, Rule 60(b) provides that “on motion and just

terms, the court may relieve a party . . . from a final judgment,

order or proceeding” for (1) mistake, inadvertence, surprise, or

excusable neglect . . . or (6) any other reason that justifies


                                   6
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                                         1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

relief.    Fed.     R.   Civ.   P.   60(b).      The    Court   will    address   each

proferred basis for relief, in turn, below.

A.      Mistake and Inadvertence

        Disposition of a motion under Rule 60(b) is committed to the

discretion of the district court. As this Court has previously

recognized, Rule 60(b)(1), which applies to “mistake, inadvertence,

surprise, or excusable neglect,” is a demanding standard. Camastro

v. W. Virginia Alcohol Beverage Control Comm’n, No. 5:14CV67, 2015

WL 9244286, at *3 (N.D. W. Va. Dec. 17, 2015). Some attempt must be

made by the movant to show why he was justified in failing to avoid

mistake or inadvertence, and “[a] party that fails to act with

diligence will be unable to establish that his conduct constituted

excusable neglect pursuant to Rule 60(b)(1).” Robinson v. Wix

Filtration Corp. LLC, 599 F.3d 403, 413 (4th Cir. 2010) (internal

citations omitted).

        Moreover,    the   Fourth      Circuit    has    consistently     held    that

routine inattentiveness by counsel does not afford a basis for

relief from a judgment or order. See Robinson v. Wix Filtration

Corp.    LLC,     599    F.3d   403,    413   (4th       Cir.   2010)    (“[Attorney

inattentiveness toward the pending litigation is not excusable

under Rule 60(b).”); Evans v. United Life & Acc. Ins. Co., 871 F.2d


                                          7
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                                           1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

466, 472 (4th Cir. 1989) (“[A] lawyer’s ignorance or carelessness

do[es] not present cognizable grounds for relief under 60(b).”);

see also Camastro, No. 5:14CV67, 2015 WL 9244286, at *4 (citing

Evans for this proposition). Here, Hosaflook’s counsel avers that

she “inadvertently” presented the parties’ agreed dismissal order

for   entry   prior   to   moving   to       lift    the   seal   on    the   Court’s

Memorandum Opinion and Order denying summary judgment (Dkt. No. 176

at 1 n. 1). This explanation is simply insufficient.

      On September 17, 2018, the Clerk of Court informed Hosaflook’s

counsel via email that the Court had issued its Memorandum Opinion

and   Order   on   summary   judgment        under    seal.   See      Dkt.   No.   166

(reflecting that the Order had been entered under seal and emailed

to counsel of record). During a pretrial conference held with the

parties and their counsel on the same date (Dkt. No. 167), the

Court articulated on the record its reasons for sealing the Order.

Likewise, Hosaflook’s counsel was clearly aware of the December 21,

2018 deadline for the submission of a proposed dismissal order, as

the parties had requested this deadline themselves (Dkt. Nos. 172;

173).2


      2
       By Order entered on November 8, 2018, the Court granted the
parties’ joint motion to extend the deadline for the submission of
a dismissal order by forty-five (45) days, and directed the parties

                                         8
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                              1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

     Nevertheless, at no time between the Court’s entry of its

Memorandum Opinion and Order in September 2018 and counsel’s

submission of the parties’ agreed dismissal order in December

2018,3 a period spanning more than three (3) months, did Hosaflook

move to lift the seal on the Court’s Order. Other than the mere

inadvertence   of   his   counsel,   Hosaflook   offers   no   excuse   for

neglecting to file his motion to unseal prior to submitting the

agreed dismissal order. Because the so-called “inadvertent” entry

of the Court’s dismissal order can be attributed solely to the

oversight of his counsel, Hosaflook has failed to establish that he

is entitled to relief under Rule 60(b)(1).

B.   Any Other Reason Justifying Relief

     A party may also move the Court to vacate a final judgment for

“any . . . reason that justifies relief.” Fed. R. Civ. P.60(b)(6).

This provision “vests power in courts adequate to enable them to

vacate judgments whenever such action is appropriate to accomplish

justice.” Klapprott v. United States, 335 U.S. 601, 615 (1949).


to forward an appropriate dismissal order on or before December 21,
2018 (Dkt. No. 173).
     3
       Counsel for Hosaflook filed the parties’ proposed dismissal
order on December 27, 2018, six (6) days after the Court’s extended
deadline (Dkt. No. 174). The Court entered the agreed order on the
same date (Dkt. No. 175).

                                     9
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                              1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

“While this catchall reason includes few textual limitations, its

context requires that it may be invoked in only ‘extraordinary

circumstances’ when the reason for relief from judgment does not

fall   within   the   list   of   enumerated   reasons   given   in   Rule

60(b)(1)-(5).” Aikens v. Ingram, 652 F.3d 496, 500–01 (4th Cir.

2011) (citing Liljeberg v. Health Servs. Acquisition Corp., 486

U.S. 847, 863 n. 11, 864 (1988)). “[E]xtraordinary circumstances

[are those] that create a substantial danger that the underlying

judgment was unjust.” Murchison v. Astrue, 466 F. App’x 225, 229

(4th Cir. 2012) (citation omitted).

       As Chief Justice Rehnquist noted in his separate opinion in

Liljeberg, “[t]his very strict interpretation of Rule 60(b) is

essential if the finality of judgments is to be preserved.” 486

U.S. at 873 (Rehnquist, C.J., dissenting) (citations omitted). The

Fourth Circuit has similarly observed that “[t]o give Rule 60(b)(6)

broad application would undermine numerous other rules that favor

the finality of judgments[.]” Aikens, 652 F.3d at 501 (citing Rule

59 (requiring that motions for new trial or to alter or amend a

judgment be filed no later than 28 days after the entry of

judgment); Rule 6(b)(2) (providing that a court may not extend the

time to file motions under Rules 50(b), 50(d), 52(b), 59(b), 59(d),


                                    10
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                              1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

59(e), and 60(b)); and Federal Rule of Appellate Procedure 4(a)

(requiring generally that appeals be filed within 30 days after

judgment)).

     Here, Hosaflook contends that relief under Rule 60(b)(6) is

warranted because he seeks to reopen the case in order to file a

“procedural” motion to unseal, which purportedly “advances an

important constitutional right of the public to view court records”

(Dkt. No. 176 at 1 n. 1). More specifically, he contends that the

Court did not follow an appropriately “deliberative” process when

it elected to enter its Memorandum Opinion and Order on summary

judgment under seal, and that, “[i]f such a deliberative process

had been followed, the Order would presumably have not been

sealed.” See id. at 4-5. Thus, at bottom, Hosaflook requests that

the Court reopen this closed case in order to reconsider its prior

decision to seal its Order denying summary judgment.

     The Fourth Circuit has consistently held, however, that “[t]o

the extent that a post-judgment motion s[eeks] to have the district

court reconsider its prior ruling with respect to [issues addressed

in the district court’s original order], it [is] clearly improper,

because   Rule   60(b)   does   not   authorize   a   motion   merely   for

reconsideration of a legal issue.” CNF Constructors, Inc. v.


                                      11
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                               1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

Donohoe Const. Co., 57 F.3d 395, 400 (4th Cir. 1995) (third and

fourth alterations in original) (quoting United States v. Williams,

674 F.2d 310, 312 (4th Cir. 1982)). Where “the motion is nothing

more than a request that the district court change its mind . . .

it is not authorized by Rule 60(b).” Williams, 674 F.2d at 313

(citation   omitted);   Sabatino   v.   Pill,   No.   1:17CV72,   2017   WL

6329952, at *2 (N.D. W. Va. Dec. 11, 2017) (Stamp, J.) (“[W]here a

motion is for reconsideration of legal issues already addressed in

an earlier ruling, the motion is not authorized by Rule 60(b).”).

     The Court agrees with Ocwen that Hosaflook’s motion to reopen

is such a post-judgment motion not authorized under Rule 60(b). As

noted above, on September 17, 2018, the Court entered under seal

its Memorandum Opinion and Order on summary judgment and, during a

pretrial conference on the same day, articulated on the record its

reasons for sealing the Order (Dkt. Nos. 166; 167). During that

hearing, the Court also took up Ocwen’s related “Motion to Exclude

from the Public Record Confidential Documents” (Dkt. No. 163),

which it granted by Order entered on September 19, 2018. See Dkt.

No. 169. Thus, to the extent that Hosaflook seeks to reopen the

case in order to move the Court to unseal the Memorandum Opinion




                                   12
HOSAFLOOK V. OCWEN LOAN SERV., LLC.                        1:17CV28

MEMORANDUM OPINION AND ORDER DENYING MOTION TO FILE REPLY OUT OF
TIME [DKT. NO. 178], DENYING MOTION TO REOPEN THE CASE [DKT. NO.
   176], AND DENYING AS MOOT MOTION TO UNSEAL [DKT. NO. 176]

and Order, his motion requests reconsideration not authorized by

Rule 60(b). Williams, 674 F.2d at 312.

     Therefore, while recognizing the public’s presumptive right of

access to judicial documents and records afforded by the common law

and the First Amendment, the Court declines to disturb the finality

of the judgment in this closed civil action upon a party’s request

for reconsideration of a legal issue already addressed in earlier

rulings. Because Hosaflook has failed to sustain the heavy burden

of establishing entitlement to relief under Rule 60(b), the Court

DENIES his motion to reopen the case (Dkt. No. 176).

                           IV. CONCLUSION

     In conclusion, for the reasons discussed, the Court DENIES

Hosaflook’s motion to file a reply brief out of time (Dkt. No. 178)

and DENIES his motion to reopen the case (Dkt. No. 176). It further

DENIES as MOOT his motion to unseal (Dkt. No. 176).

     It is so ORDERED.

     The Court   DIRECTS   the Clerk to transmit copies of this

Memorandum Opinion and Order to counsel of record, and to strike

this case from the Court’s active docket.

DATED: July 30, 2019
                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE


                                 13
